MAXEY, District Judge
(after stating the facts as above). The order of the referee in this case is affirmed on the authority of In re Flannagan (D. C.) 117 F. 695. The decision in Flannagan’s Case was based upon Shryock v. Latimer, 57 Tex. 674, and other authorities therein cited. The case of Shryock v. Latimer was decided in 1882. in Alexander v. Lovett, 95 Tex., at page 664, 69 S. W., at page 69, decided in 1902, it was said by the court that:
“The decision, in the case of Shryock v. Latimer has never been overruled, nor the principles there stated modified, and it controls this case.”
And it may be said that it is controlling in the case now before the court.
Order of referee affirmed.